BucK, J.
"We have not been able to discover any substantial merit in this appeal.
The undisputed facts are that the track in controversy is on the mill company’s land; that it occupies the exact location described in a deed from the mill company to Washburn, by which the former .granted to Washburn, his heirs and assigns, the right, in common with the mill company, its successors, grantees, lessees, or assigns, to locate, build, and use a railway track; that this is the only authority the mill company ever gave to build a track over these lands, and that this is the only track built thereon; that subsequent to the execution of this deed the defendant railway company, and a copartnership company, of which Washburn was a member, or, as defendant claims, the defendant railway company alone, (it is immaterial which,) built the track under authority from, or some arrangement with, Washburn.
It is not material what were the terms of the arrangement between Washburn and the defendant lessee; for, the defendant railway’s only right to build it having been derived from Washburn, it could acquire no other or greater right than he had, and its right is subject to all the limitations and conditions to which his right was subject, according to the terms of the deed from the mill company.
Neither is it important that the mill company may not have contributed its share of the expense of building the track. That *374might be a ground for requiring that, as a condition to the exercise of the right of common use of the track, it should thus contribute, but no such relief is asked for. Neither does the fact that for years the defendant railway company has been permitted to have the exclusive use of the track affect the legal right of the mill company, or its grantee, to assert its rights. There is no foundation in the evidence for any claim that the defendant railway company has acquired title to the track by adverse possession, for its possession does not appear to have been adverse to the mill company. It also appears that the Western Railway Company is the grantee of the mill company. Not only does the evidence justify the findings of the trial court, but it was such that no other findings would have been sustained.
(Opinion published 57 N. W. Kep. 64.)
The order denying the motion for a new trial is affirmed.